DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Amended Claims
Applicant’s amendment to the claims dated 15 February 2022 is acknowledged.
The scope of independent claim1 has been limited by removing the option for R2 and R3 to be combined to form a ring structure.

Election/Restrictions
The requirement for restriction set forth in the previous office action is withdrawn in its entirety in view of the present claim amendment.
The full scope of all of the presently pending claims has been subjected to search and examination.

Priority
This application was filed on 13 October 2020 and is a ‘371 national phase entry of international application PCT/EP2019/059693, filed on 15 April 2019 (published as WO2019201867) which claims priority to European application EP18167664.4, filed on 17 April 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS dated 13 October 2020 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  
US 20220002282 is the publication of related application with Applicant and/or Inventor in common with the present application.
Dupre (Nature Chemical Biology 2008, 4, 119–125), Hengel (Cell Chemical Biology 2017, 24, 1101-1119) and Shibata (Mol. Cell, 2014, 53, 7-18) teach compounds and utilities related to those claimed.  Kubben (Nature Reviews Molecular Cell Biology 2017, 18, 595–609) teaches some common cellular mechanisms associated with premature ageing.
Status of the claims
Claims 1-12 are pending and rejected.

Specification - Objection
The disclosure is objected to since the two nucleotide sequences appearing at lines 20-21 of page 115 are not properly identified with SEQ ID numbers.

    PNG
    media_image1.png
    107
    1306
    media_image1.png
    Greyscale

See MPEP 2422.01 V: “37 CFR 1.821(d) requires that where the description or claims of a patent application discuss a sequence that is set forth in the sequence 
The specification should be amended to include parenthetic references to the appropriate (SEQ ID NO.) after each of the listed sequences, for example, as in:
Oligo 1: 5' CY5-CTAAGTTCGTCAGGATTCCAGC (SEQ ID NO. 1)
Oligo 2: 5' CTCTATCACTGTTACAATGCTGGAATCCTGACGAACTTAG- BBQ [650] (SEQ ID NO. 2)
Claim Objection
Claim 10 is objected to because of the following informalities:  The claim refers to “the compound of general formula (1a)” however the general formula shown is designated as (1).  The Examiner suggests that the designation under the formula be changed from (1) to (1a) in the interests of clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treatment of MRE11-related cancer, MRE11-related premature aging and/or MRE11-related neurological diseases, does not reasonably provide enablement for treatment of all cancers, all types of premature aging and/or all types of neurological diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 

The nature of the invention: The invention is drawn to a method for treating all cancers, all types of premature aging and/or all types of neurological diseases, said method comprising administration of a therapeutically effective amount of the compound of formula (1a).  The compounds are demonstrated to have functional utility as inhibitors 

The breadth of the claims: The claims encompass treatment of a broad scope of disorders.  Cancer is not a single disease but rather a collection of related diseases all of which involve uncontrolled cell growth.  Premature aging can be manifested by the earlier-than normally expected occurrence, of any number of age-related diseases, which have diverse causes.  For example diabetes, heart disease, respiratory disorders, osteoporosis, etc are all age-related diseases.  Similarly neurological diseases are a diverse collection of disorders of the central nervous system, etc.

The state of the prior art: The state of the art is that an inhibitor of the nuclease enzyme MRE11 would not reasonably be expected to be effective to treat all cancers, all forms of premature aging and/or all types of neurological diseases.  See Connelly (Trends in Biochemical Sciences 2002, 27, 410-418) which describes how this enzyme interacts with the DNA repair processes.  Abnormal DNA repair is not a causative factor in all of the different diseases within scope.

The predictability in the art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more 

The level of the skill in the art: The level of skill in the art is high. 

Amount of guidance/working examples:  Applicant provides examples of the test compounds to inhibit nuclease activity on pages 115-122. However, there is no guidance for using a therapeutically effective amount of a compound of Formula (1a) to treat a broad scope of diseases, many of which may or may not be effected by a nuclease inhibitor.

The quantity of experimentation needed: Since the guidance and teaching provided by the specification is insufficient for treating a broad scope of all cancers, all types of premature aging and/or all types of neurological diseases associated with a therapeutically effective amount of a compound of formula (1a) which is efficacious, one of ordinary skill in the art, even with a high level of skill, is unable to use the instant compounds as claimed without undue experimentation.  Each individual embodiment of disease would need to be evaluated in order to determine whether any effect could be achieved with each compound according to the generic formula.
Taking all of the above into consideration, it is not seen where claim 10, for treating all cancers, all types of premature aging and/or all types of neurological . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the parenthetic phrase “(such as N(CH3)2)” after the term “N(C1-C6-alkyl)2” twice in the definition for R1, twice in the definition for R2, twice in the definition for R3 and once in the definition for “R5 and R6 together”.
It is not clear whether the scope is limited to the narrower statements or whether the broader limitations of “such as N(CH3)2” apply.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”

The Examiner suggests that Applicant consider removing the narrower statements from the claim.
Claims 2-9 and 12 do not resolve these issues.

[2] Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation “R5 and R6 together with the -CH2-CH2- moiety connecting these two substituents may form a cyclopropyl ring”.  There is a lack of antecedent basis for this limitation in the claim.  A -CH2-CH2- moiety is outside the scope of the claim since if the R5 and R6 substituents form a cyclopropyl ring, then the chemical formula (1) and the permissible values for R1 require that the R5 and R6 substituents are connected to each other with a two carbon moiety that cannot be -CH2-CH2-:

    PNG
    media_image2.png
    194
    324
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    225
    462
    media_image3.png
    Greyscale

2-CH2- moiety, such as for example “R5 and R6 together with the carbon atoms connecting these two substituents may form a cyclopropyl ring”.
Claims 2-9 and 12 do not resolve these issues.

[3] Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase “preferably with two OH groups” after the phrase “the aryl or heteroaryl is substituted with one to three OH groups”.
Claim 2 recites the phrase “in particular selected from F, Cl, Br, C1-C6 alkyl, O(C1-C4 alkyl), CF3, OCF3” after the list of further optional substituents. 
As above it is not clear whether the scope is limited to the narrower statements or whether the broader limitations apply.
The Examiner suggests that Applicant consider removing the narrower statements from the claim.

[4] Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the phrases “in particular selected from F, Cl, Br, C1-C6 alkyl, 4 alkyl), CF3, OCF3” and “preferably, R1 is 3,4-dihydroxyphenyl” after the listing of substituents.  
As above it is not clear whether the scope is limited to the narrower statements or whether the broader limitations apply.
The Examiner suggests that Applicant consider removing the narrower statements from the claim.

[5] Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the phrase “in particular selected from F, Cl, Br, C1-C6 alkyl, O(CI-C4 alkyl), CF3, OCF3” after the listing of substituents.  
As above it is not clear whether the scope is limited to the narrower statements or whether the broader limitations apply.
The Examiner suggests that Applicant consider removing the narrower statements from the claim.

[6] Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the phrase “preferably, R4 is H” after the listing of substituents.  

The Examiner suggests that Applicant consider removing the narrower statements from the claim.

[7] Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the phrase “preferably, R6 is H” after the listing of substituents.  
As above it is not clear whether the scope is limited to the narrower statements or whether the broader limitations apply.
The Examiner suggests that Applicant consider removing the narrower statements from the claim.

[8] Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the broad limitation “method of treatment of cancer, premature aging and/or neurological diseases” and also recites the narrower limitations “more specifically a method of treatment of genome instability-related cancer, genome instability-related premature aging and/or genome instability-related neurological 
As above, it is unclear whether the claim is limited to one of the narrower “more specifically” or “in particular” limitations or whether the broader limitation applies.
The Examiner suggests that Applicant consider limiting the claim to “a method of treatment of MRE11-related cancer, MRE11-related premature aging and/or MRE11-related neurological diseases” in order to overcome both this rejection and the 112a rejection set forth above.

[9] Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the parenthetic phrase “(such as N(CH3)2)” after the term “N(C1-C6-alkyl)2” twice in the definition for R1, twice in the definition for R2, twice in the definition for R3 and once in the definition for “R5 and R6 together”.
Claim 10 recites the limitation “preferably a monocyclic or polycyclic ring structure having 5-10 ring atoms selected from C, N, O, S” in the definition for “R2 and R3 together”
As above, it is not clear whether the scope is limited to the narrower statements or whether the broader limitations apply.

[10] Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 10 recites the limitation “R5 and R6 together with the -CH2-CH2- moiety connecting these two substituents may form a cyclopropyl ring”.  As above for claim 1, there is a lack of antecedent basis for this limitation in the claim.  A -CH2-CH2- moiety is outside the scope of the claim since if the R5 and R6 substituents form a cyclopropyl ring, then the chemical formula (1) and the permissible values for R1 require that the R5 and R6 substituents are connected to each other with a two carbon moiety that cannot be -CH2-CH2-.
The Examiner suggests alternate language which does not refer to a -CH2-CH2- moiety, such as for example “R5 and R6 together with the carbon atoms connecting these two substituents may form a cyclopropyl ring”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 11 refers to “the compound according to claim 10”.  However, the subject matter of claim 10 is drawn to a method of use and not to a compound.  Claim 11 appears to require only the compound which is used in the method of claim 10 but not the other limitations of claim 10.  Therefore, as written, claim 11 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Examiner suggests that the claim be amended either (i) to require the compound according to claim 1 instead of claim 10 or (ii) to be an independent claim with the compound fully defined as it is in claim 10.

Claimed Compounds and Methods
The claims have not been rejected over the prior art.  
Independent claim 1 recites a compound of formula (1) which requires a combination of structural features not disclosed, taught, suggested or otherwise provided for in the prior art.  The closest prior art is represented by the reference Chemical Abstracts STN REGISTRY Database, Record for RN 1523103-48-1 cited in the restriction requirement.  The reference is one of a collection of related “chemical library” type compounds wherein the R2 and R3 groups are combined to form a ring.  
See also Chemical Abstracts STN REGISTRY Database, record for RN 1247647-30-8 which differs from claim 1 in that it has a cycloalkyl group as the R2 group instead of an aryl, heteraryl or heterocyclyl moiety.
Independent claim 10 is a method of use of compounds of formula (1a) according to a broader genus than that of independent claim 1.  The method additionally encompasses the use of compounds wherein the R2 and R3 groups are combined to form a ring or those wherein the R2 group is an alkyl or cycloalkyl group.  Compounds with these features are known in the prior art only as members of “chemical library” collections as above.  The database records for the compounds do not teach any utility and there is no reason to use them in a method as claimed.  
The reference Kim (US 6,262,096) teaches a method of treating cancer using compounds with structural similarity to those used in claim 10 and to those claimed in claim 1.  See example 348 at column 163:

    PNG
    media_image4.png
    240
    644
    media_image4.png
    Greyscale

This compound is outside the scope of the claims since the substituted thioalkyl group attached to the thiazole ring is not a permissible option for the claimed R3 group and the compound has a hydrogen atom as the claimed R2.  The reference generic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625